                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


KIWANNA JAMES,                                       CASE NO. 3:21 CV 486

       Plaintiff,

       v.                                            JUDGE JAMES R. KNEPP II

BENJAMIN SALPIETRO, M.D.,

                                                     MEMORANDUM OPINION AND
        Defendant.                                   ORDER



                                         BACKGROUND

       Pro se Plaintiff Kiwanna James filed an in forma pauperis complaint in this matter against

Defendant Benjamin Salpietro, M.D. (Doc. 1).

       Plaintiff alleges she injured her ankle in November 2017, and Defendant treated her injury.

Id. at 1-2. But she is not satisfied with his treatment: Plaintiff claims Defendant released her to

work prematurely without any physical therapy; rescinded that work release to send her to therapy,

also prematurely; and the screws he put in her ankle were too long or tilted out. Id. at 3-4. Her

complaint states she sought a second opinion from a “Dr. Ebrahiem”. Id. at 8. During this time,

Plaintiff alleges Defendant abandoned and discharged her without her knowledge. Id. She treated

conservatively with Dr. Ebrahiem, getting a joint injection, and is now seeking another surgery to

remove hardware she claims Defendant installed improperly. Id. at 9. She seeks $1,000,000 in

damages for “patient abandonment and premature discharge,” “patient discrimination,” and

“medical malpractice.” Id. at 12.
                                      STANDARD OF REVIEW

       Although pro se complaints are generally liberally construed and held to more lenient

standards than formal pleadings drafted by lawyers, Boag v. MacDougall, 454 U.S. 364, 365

(1982), federal district courts are expressly required under 28 U.S.C. § 1915(e)(2)(B) to screen all

in forma pauperis complaints filed in federal court, and to dismiss before service any such

complaint that the court determines is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief against a defendant who is immune from such

relief. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010).

       The Court shall dismiss as frivolous a complaint filed in forma pauperis lacking a basis for

federal jurisdiction. Carlock v. Williams, 182 F.3d 916, 1999 WL 454880, at *2 (6th Cir. 1999)

“When the face of the complaint provides no basis for federal jurisdiction, the Court may dismiss

an action as frivolous and for lack of subject matter jurisdiction under both 28 U.S.C. §

1915(e)(2)(B) and Fed. R. Civ. P. 12(h)(3).” Bradford v. Miller, 2014 WL 12571412, at *1 (S.D.

Ohio), report and recommendation adopted, 2014 WL 12571413 (S.D. Ohio).

                                            DISCUSSION

       Upon review, the Court finds Plaintiff’s complaint must be dismissed in accordance with

§ 1915(e)(2)(B).

       A district court must dismiss in forma pauperis complaints that are frivolous. Hill, 630

F.3d at 470. “A case is frivolous if it lacks an arguable basis either in law or in fact.” Perry v.

Broad. Music, Inc., 23 F. App’x 210, 211 (6th Cir. 2001). Jurisdictional defects can render a case

frivolous and subject to dismissal under § 1915(e)(2)(B). Id. at 211-12; see also Fed. R. Civ. P.

(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction, the court must

dismiss the action.”).



                                                  2
        Plaintiff brings a medical malpractice claim against Defendant, alongside what the Court

construes as common law tort claims. See Doc. 1, at 12. Medical malpractice claims do not arise

from federal law, and Plaintiff has not alleged or identified any provision of federal law that gives

rise to her causes of action, so this Court lacks federal question jurisdiction. See 28 U.S.C. § 1331;

Bradford, 2014 WL 12571412, at *2 (“Plaintiff’s state-law medical malpractice claims do not

satisfy § 1331 because they do not involve alleged violations of federal statutes or alleged

deprivations of constitutional rights.”). And Plaintiff alleges both she and Defendant are residents

of Lucas County, Ohio. (Doc. 1-1, at 1). Thus, this Court lacks diversity jurisdiction over the

claims. 28 U.S.C. § 1332(a). In short, none of Plaintiff’s allegations give this Court original

jurisdiction over her claims.

        Because Plaintiff fails to allege any plausible federal claim and the Court lacks diversity

jurisdiction over Plaintiff’s state-law claims, the Court dismisses her case.

                                           CONCLUSION

        For the foregoing reasons, good cause appearing, it is hereby

        ORDERED that Plaintiff’s Application to Proceed In Forma Pauperis (Doc. 2) is

GRANTED; and it is

        FURTHER ORDERED that Plaintiff’s Complaint (Doc. 1) be DISMISSED without

prejudice; and it is

        CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this decision could

not be taken in good faith.




                                                      s/ James R. Knepp II
                                                      UNITED STATES DISTRICT JUDGE



                                                  3
